NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                          JUL 5 2017
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

DONAVON HENDERSON,                               No. 16-15935

                Plaintiff-Appellant,             D.C. No. 3:15-cv-03028-JD

 v.
                                                 MEMORANDUM*
SELECT PORTFOLIO SERVICES, INC.;
et al.,

                Defendants-Appellees.

                    Appeal from the United States District Court
                      for the Northern District of California
                     James Donato, District Judge, Presiding

                             Submitted June 26, 2017**

Before:      PAEZ, BEA, and MURGUIA, Circuit Judges.

      Donavon Henderson appeals pro se from the district court’s judgment

dismissing for failure to prosecute his action alleging federal claims arising out of a

residential home loan transaction. We have jurisdiction under 28 U.S.C. § 1291.

We affirm.

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      We do not consider the merits of the district court’s dismissal of

Henderson’s action because Henderson does not raise any argument in his opening

brief concerning the district court’s dismissal of his action. See Smith v. Marsh,

194 F.3d 1045, 1052 (9th Cir. 1999) (“[A]rguments not raised by a party in its

opening brief are deemed waived.”); Greenwood v. FAA, 28 F.3d 971, 977 (9th

Cir. 1994) (“We will not manufacture arguments for an appellant, and a bare

assertion does not preserve a claim . . . .”).

      AFFIRMED.




                                            2                                 16-15935